Filed 4/11/14 Gardley v. County of Los Angeles Child Support Services Dept. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE




MICHAEL V. GARDLEY,                                                  B245246

         Plaintiff and Appellant,                                    (Los Angeles County Super. Ct.
                                                                      No. LD017096)
         v.

COUNTY OF LOS ANGELES CHILD
SUPPORT SERVICES DEPARTMENT,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Michael
J. Convey, Judge. Affirmed.
         Michael V. Gardley, in pro. per., for Plaintiff and Appellant.
         Jennifer Coultas, Chief Attorney, and Richard H. Kim, Legal Counsel, for
Defendant and Respondent.


                                   _______________________________
       The trial court denied the May 25, 2012 ex parte motion of appellant Michael V.
Gardley seeking relief from 13 years of child support based upon allegations of fraud,
intentional and negligent infliction of emotional distress, negligence, parental child
abduction, and loss of income. Gardley and Venus D. Gardley, were parties to a
dissolution action, case No. LD017096, filed in the 1990’s. No child support order was
entered in the dissolution action, but the Los Angeles County Child Support Services
Department (County) obtained support orders in two separate cases--Nos. D248016 and
BY450789. The court denied Gardley’s motion for relief in case No. LD017096 on the
basis that no child support order had been entered in that case, and any attempt to set
aside child support orders and refund payments should be pursued in case Nos. D248016
and BY450789.
       The record in this appeal consists of a clerk’s transcript, supplemental clerk’s
transcript, and various documents in a motion to augment the record. Although
Gardley’s allegations are fact-specific, complaining of conduct by courts, the County, and
Venus Gardley, there is no reporter’s transcript or suitable substitute, such as a settled
statement, of any of the proceedings in the three cases referred to by Gardley in his
appellate briefs.
       We directed the parties to address whether Gardley had presented an adequate
record on appeal. We conclude he has failed to do so. “On appeal, we presume the
judgment is correct and we will not reverse unless the appellant establishes error occurred
and that the error was prejudicial. (People v. Kelly (1986) 183 Cal. App. 3d 1235, 1240.)”
(People v. Mays (2007) 148 Cal. App. 4th 13, 33-34.) “Where no reporter’s transcript has
been provided and no error is apparent on the face of the existing appellate record, the
judgment must be conclusively presumed correct as to all evidentiary matters. To put it
another way, it is presumed that the unreported trial testimony would demonstrate the
absence of error. (Ehrler v. Ehrler (1981) 126 Cal. App. 3d 147, 153-154.)” (Estate of
Fain (1999) 75 Cal. App. 4th 973, 992.)
       The lack of a reporter’s transcript or settled statement of all pertinent proceedings
in the trial court is fatal to Gardley’s appeal. We are unable to assess the merits of


                                              2
Gardley’s assertions on appeal in the absence of a complete record of trial court
proceedings. “In numerous situations, appellate courts have refused to reach the merits
of an appellant’s claims because no reporter’s transcript of a pertinent proceeding or a
suitable substitute was provided. (Maria P. v. Riles (1987) 43 Cal. 3d 1281, 1295-1296
[attorney fee motion hearing]; Ballard v. Uribe (1986) 41 Cal. 3d 564, 574-575 (lead opn.
of Grodin, J.) [new trial motion hearing]; In re Kathy P. (1979) 25 Cal. 3d 91, 102
[hearing to determine whether counsel was waived and the minor consented to informal
adjudication]; Vo v. Las Virgenes Municipal Water Dist. (2000) 79 Cal. App. 4th 440, 447
[trial transcript when attorney fees sought]; Estate of Fain[, supra,] 75 Cal.App.4th [at
p.] 992 [surcharge hearing]; Hodges v. Mark (1996) 49 Cal. App. 4th 651, 657 [nonsuit
motion where trial transcript not provided]; Null v. City of Los Angeles (1988) 206
Cal. App. 3d 1528, 1532 [reporter’s transcript fails to reflect content of special
instructions]; Buckhart v. San Francisco Residential Rent etc., Bd. (1988) 197
Cal. App. 3d 1032, 1036 [hearing on Code Civ. Proc., § 1094.5 petition]; Sui v. Landi
(1985) 163 Cal. App. 3d 383, 385-386 [motion to dissolve preliminary injunction hearing];
Rossiter v. Benoit (1979) 88 Cal. App. 3d 706, 713-714 [demurrer hearing]; Calhoun v.
Hildebrandt (1964) 230 Cal. App. 2d 70, 71-73 [transcript of argument to the jury];
Ehman v. Moore (1963) 221 Cal. App. 2d 460, 462 [failure to secure reporter’s transcript
or settled statement].)” (Foust v. San Jose Construction Co., Inc. (2011) 198 Cal. App. 4th
181, 186-187.)




                                             3
                                   DISPOSITION


      The judgment is affirmed. Costs on appeal are awarded to the County of Los
Angeles Child Support Services Department.




             KRIEGLER, J.




We concur:




             TURNER, P. J.




             MINK, J.*




*      Retired judge of the Los Angeles County Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                          4